Citation Nr: 0011966	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1974 RO rating decision wherein service connection for 
a low back disorder was denied.

2.  Entitlement to an effective date prior to January 29, 
1997 for the award of a total rating by reason of individual 
unemployability (TDIU), to include whether there was CUE in 
an April 1988 RO rating decision wherein TDIU was denied.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1945 to June 1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision, in which 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted TDIU with an 
effective date of January 29, 1997.  The appellant appealed 
the RO's decision by claiming an earlier effective date for 
the award of TDIU.  In March 1999, the case was remanded by 
the Board in order for the RO to develop the issues of 
whether there was CUE in a March 1974 RO rating decision, 
wherein service connection for a back disability was denied, 
and whether there was CUE in an April 1988 RO rating decision 
which denied TDIU.


FINDINGS OF FACT

1.  By rating decision in March 1974, the RO denied service 
connection for low back disability.  The appellant failed to 
appeal within one year of notice of the denial.

2.  Evidence before the RO at the time of the March 1974 
denial included a report of VA orthopedic examination in 
February 1974 that showed normal lumbar spine.

3.  The appellant has not sufficiently alleged that the RO 
failed to apply the correct facts to the correct statutory or 
regulatory provisions extant at the time of the March 1974 
rating decision.  He has merely expressed disagreement with 
how the RO weighed or evaluated the facts before it, and has 
alleged that the RO breached its duty to assist.

4.  In a Board hearing dated in April 1989, the appellant 
withdrew his appeal regarding the RO's April 1988 rating 
decision wherein entitlement to TDIU was denied.

5.  The appellant has not sufficiently alleged that the RO 
failed to apply the correct facts to the correct statutory or 
regulatory provisions extant at the time of the April 1988 
rating decision.  He has merely expressed disagreement with 
how the RO weighed or evaluated the facts before it, and has 
alleged that the RO breached its duty to assist.

6.  Following withdrawal of his claim for TDIU in April 1989, 
the appellant next filed a claim for TDIU in January 1990.

7.  The evidence of record shows that it is first factually 
ascertainable that the appellant was unemployable due to 
service connected disabilities on October 3, 1996.


CONCLUSIONS OF LAW

1.  The RO's March 1974 rating decision wherein the 
appellant's claim for service connection for low back 
disability was denied is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The appellant's claim that the RO committed CUE in its 
March 1974 rating decision wherein service connection for low 
back disability was denied is legally insufficient.  38 
U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 3.105(a) (1999).

3.  The RO's April 1988 rating decision wherein the 
appellant's claim for TDIU was denied is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.204(b) (1999).

4.  The appellant's claim that the RO committed CUE in its 
April 1988 rating decision wherein entitlement to TDIU was 
denied is legally insufficient.  38 U.S.C.A. § 5109A (West 
1991); 38 C.F.R. § 3.105(a) (1999).

5.  Entitlement to an effective date of October 3, 1996, for 
the award of TDIU is warranted.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural and Factual Summary

The appellant had active service from June 1945 to June 1965.  
His service medical showed that in March 1965, he complained 
of pain in the back with early morning stiffness and was 
given an assessment of "probable arthritis."

Post- service, outpatient treatment records from a military 
facility next reveals the appellant's complaint of "severe 
pain over coccyx" following a fall injury in July 1967.  At 
that time, an x- ray examination failed to reveal evidence of 
a fracture or displacement of any vertebrae.  An August 7, 
1967 treatment report noted that the low back pain was 
"improving."  On VA orthopedic examination in August 1968, 
the appellant limited his complaint of pain to the "arms, 
wrists, [and] shoulders" and was given impressions of 
bilateral bicipital tendonitis of the shoulder and mild 
degenerative joint disease of the cervical spine.  In a 
rating decision dated in October 1968, the RO granted service 
connection for "degenerative arthritis" of the cervical 
spine with bilateral bicipital tendonitis.

A September 1972 discharge summary prepared by A. Gerber, 
D.O., F.A.C.O.S., a physician at Riverside Hospital, revealed 
that the appellant underwent cervical spine surgery on 
September 13, 1972.  It was reported that, one week 
previously, he had undergone a Pantopaque Myelogram which 
revealed a defect in the oil column at the level of C6.  On 
VA examination in November 1972, the appellant complained of 
pain in the lower lumbosacral area and hips, especially on 
the right, since the myelogram had been performed at 
Riverside Hospital.  He also reported a falling injury to the 
lower back and hips at the hospital which resulted in 
traction treatment.  Physical examination indicated diagnoses 
of generalized degenerative joint disease with bicipital 
tendonitis and residuals of post- operative discogenic 
disease of C6 manifested by partial left cervical neuropathy 
and subjective sensory symptoms.

In September 1973, the appellant was admitted to a VA 
Hospital in Wilmington, Delaware, with complaints which 
included low back pain and aching in legs since the myelogram 
in 1972.  X- ray examination was interpreted as showing 
minimal hypertrophic degenerative changes of the pelvis and 
lumbosacral spine.  Diagnoses included post- surgical status 
for cervical disc surgery.

The appellant originally filed his claim for service 
connection for low back disorder by means of a Form 21- 4138 
filing dated January 1974.  In verbatim, he claimed as 
follows:

"[s]upplementary claim for hips, lower back, & 
both legs.  No treatment in service.  This is a 
result of myelogram taken at Riverside Hosp[ital] 
[in] Sept[ember] 1972."  

On VA orthopedic examination, dated in February 1974, the 
appellant complained that "[m]y lower back hips and legs 
have hurt me every [sic] sence [sic] I received the dye in my 
spine. (Sept 1972)."  Physical examination indicated the 
following diagnoses: (1) status post compression C5- 6 with 
nerve roots on the left improved with minimal or moderate 
residuals; (2) essentially normal lumbar spine examination; 
(3) possible symmetrical decrease sensation at L4- 5 root 
distribution of lower extremities, etiology unknown; (4) 
normal strength in lower extremities; (5) normal hips and (6) 
essentially normal knees.

In March 1974, the RO denied the appellant's claim for 
service connection for the "hips, lower back and both 
legs."  In so doing, the RO noted as follows:

"Veteran claims no treatment in service for 
conditions at issue but indicates the conditions 
were the result of a myelogram done in Spt 1972 at 
Riverside Hospital, Wilm, Del.  Current VAH exam 
shows normal lumbar spine.  Normal strength in 
lower extremities normal hips, normal knees - all 
have range of motion including the feet ...  Noted 
was a possible decrease in sensation L4-5 root 
distribution of lower extremities."

In April 1974, the RO notified the appellant by letter that 
his claims for service connection for a hip condition, lower 
back pain and pain in both legs had been denied.  The 
appellant, however, did not file a Notice of Disagreement 
(NOD) within one year from the date of this notice.

At a March 1980 hearing before a Member of the Board in 
Washington, D.C., the appellant testified to being in receipt 
of benefits from the Social Security Administration (SSA) 
since 1972.  He further testified that his unemployability 
stemmed from his arm pain and inability to work while taking 
Darvon.  Findings on VA orthopedic examination in January 
1984 included markedly diminished range of motion of the 
cervical spine and both shoulders. 
 
A September 1987 VA discharge summary revealed that the 
appellant was incapable of working due to diagnoses which 
included carotid artery disease manifested by a 50% percent 
stenosis of the left internal carotid artery with significant 
plaque disease, status post- right cerebrovascular accident, 
multiple left- sided transient ischemic attacks, coronary 
artery disease, 5th degree atrioventricular block with 
bradycardia, hypertension, dementia, and 
hypertriglyceridemia.

By means of a VA Form 21-4138 filing dated in October 1987, 
the appellant filed a claim for TDIU which noted that he last 
worked full time in August 1972.  On VA orthopedic 
examination in December 1987, findings included somewhat 
limited elevation of the left arm, but no significant 
neurological abnormalities.  The diagnoses were probable 
degenerative arthritis of the cervical spine, status post- 
recent left carotid endarterectomy and possible impingement 
syndrome of the left shoulder.  An addendum to the 
examination report notes that range of motion of the cervical 
spine was limited.  

In a decision dated in April 1988, the RO denied the claim 
for TDIU by finding that appellant was not unemployable 
solely as a result of his service connected disabilities.  At 
that time, he was assigned a 30 percent disability rating for 
his cervical disability, manifested by degenerative 
arthritis, discogenic disease of the cervical spine with 
laminectomy and bilateral bicipital tendonitis, and a 
noncompensable rating for residuals of malaria.  In May of 
1988, the appellant filed an NOD concerning the TDIU claim, 
and following the RO's issuance of a Statement of the Case in 
June 1988, he perfected his appeal by means of a VA Form 1-9 
filing dated in August 1988.  In a letter dated in September 
1988, he argued that he was entitled to service connection 
for a lower back disability, stemming from his previous 
myelogram, as a result from medical treatment for his service 
connected cervical spine disability.

In April 1989, the appellant withdrew his claim for TDIU 
during his appearance before a Member of the Board in 
Washington, D.C.  Although a transcript of that hearing is 
not of record, a June 1989 Board decision noted in the 
Introduction section that "[a]n issue of entitlement to a 
total rating for compensation purposes based upon 
unemployability was withdrawn by the veteran at a personal 
hearing before this Board in April 1989.  Accordingly, this 
issue will not be addressed by the Board."  The Board also 
referred to the RO a claim for service connection for low 
back disability which had been raised by the appellant's 
representative.

In September 1989, the RO declined to reopen a previously 
denied claim for service connection for low back disability 
on the basis that the evidence of record failed to show that 
a low back condition was incurred or aggravated by service, 
or alternatively, was caused by treatment at a VA facility.  
(The denial was appealed, the appeal culminating in a 
favorable decision of the Board in August 1996.) 

In letters dated in January 1990 and April 1991, the 
appellant maintained that he was totally disabled as a result 
of low back disability and/or his service-connected 
condition.  On VA examination dated in July 1991, findings 
included significant limitation of motion of the cervical and 
lumbar spines, but full range of motion of the upper 
extremities. 

By decision in August 1996, the Board, in pertinent part, 
reopened and then granted the claim for service connection 
for degenerative joint disease of the low back as part and 
parcel of the degenerative arthritic disease process that 
began in service.  The allowance was effectuated by rating 
decision in October 1996 that assigned a 20 percent rating 
for degenerative joint disease, lumbar spine, effective April 
28, 1989.

On VA spine and neurological examinations, dated in October 
1996, the appellant again reported that he discontinued 
working in 1972 because of problems with his left upper 
extremity and spine.  Physical examination revealed that he 
walked with a severe lurch, although he did not use a 
support.  Significant findings included forward flexion of 
the lumbar spine limited to 40 degrees with pain and severely 
restricted hyper- extension.  There was give- way weakness of 
the feet and some clonus.  The diagnoses were degenerative 
disease of the lumbar spine with symptomatic arthrofibrosis 
and possible spinal stenosis of the lumbar spine versus 
central neurological problem for the difficulties with the 
lower extremities.

A VA neurological examination later that month indicated an 
assessment of post- myelography arachnoiditis and lumbar 
spine degenerative joint disease manifested by an abnormal 
gait with back, hip and leg pain.  Forward flexion of the 
cervical spine was to less than 20 degrees.  Rotation and 
lateral flexion were to less than 5 degrees.  The examiner 
also noted a diagnosis of peripheral neuropathy, manifested 
by absent deep tendon reflexes, that was not related to the 
lumbar spine degenerative disease. 

The appellant next filed a formal application for TDIU on 
January 29, 1997.  He reported that he had a high school 
equivalence diploma; that he had occupational experience as 
an assembly line worker; and that he last worked on a full 
time basis in 1972.  

In a rating decision dated in February 1997, the RO denied 
the TDIU claim.  In April 1997, the appellant appeared before 
the RO and testified to constant back pain, muscle spasms and 
muscle cramps.  He further testified to instability while 
walking.  He submitted an October 1973 letter from SSA which 
noted an award of temporary total disability benefits from 
the time period of February 1973 to March 1974.  In a rating 
decision dated in July 1997, the Hearing Officer granted a 
TDIU effective to January 29, 1997.

In September 1998, the RO received a letter from SSA which 
noted that the appellant had been found "able to do 
substantial gainful work in "5/83."  The SSA benefits were 
discontinued in July 1983.

In his testimony before the Board in October 1998, the 
appellant contended that he had become unemployable in 1972 
because his cervical spine disability, manifested by pain and 
locking of the arms, had prevented him from performing his 
job as an assemblyline worker.  At his hearing at the Board 
in October 1999, he testified to low back problems since his 
discharge from service which were masked, in part, by his 
Darvon prescription for his service connected cervical spine 
disability.  He also contended that he was awarded SSA 
benefits in 1972 due to his low back and arm problems.  He 
alleged that, at the time he filed for service connection for 
the low back disorder in 1974, he had informed his 
representative about the award of Social Security benefits.  
He argued that RO's March 1974 rating decision failed to 
consider an obvious relationship between his post- service 
complaints of low back pain and in- service treatment for 
"probable arthritis."  Alternatively, he argued that 
service connection should have been granted for a low back 
disorder which resulted from treatment for his service 
connected cervical spine disability in 1972.  He alleged 
that, at the time his filed his claim for TDIU in 1989, VA 
knew he was receiving Social Security benefits.  He denied 
having withdrawn the TDIU issue in 1989.

In a letter dated in February 2000, the appellant's attorney 
informed the RO that SSA had been unable to locate the 
appellant's original 1973-1975 Social Security disability 
file.

II.  CUE - March 1974 RO rating decision

Essentially, a claim of CUE involves a collateral attack on 
"an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is limited to 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310 (1992).  Furthermore, a 
CUE claim must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

A valid claim for CUE in a final RO rating decision requires 
that the claimant articulate with some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993); review en banc denied, 6 Vet. App. 
162 (1994).  A mere broad allegation of a failure to follow 
the regulations, or the failure to give due process, or any 
other general unspecific error is insufficient to allege a 
CUE claim.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet .App. at 44 (1993).  Additionally, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.

The RO denied the appellant's claim for service connection 
for low back disability by rating decision in March 1974, and 
notified him of this denial in a letter dated in April 1974.  
He did not file an NOD within one year from the date of this 
notice and, as such, the RO's March 1974 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

The basis for RO's denial of the appellant's claim for 
service connection for low back disability in March 1974 was 
that recent orthopedic examination had failed to confirm the 
existence of chronic low back disability.  In support of its 
decision, the RO referenced a report of VA orthopedic 
examination dated in the previous month which had stated that 
examination of the lumbar spine was essentially normal.  
Relevant facts of record at the time had included an in- 
service assessment of "probable arthritis", but, 
significantly, the existence of arthritis of the low back in 
service had not been confirmed by x- ray examination at the 
time, or even in July 1967.  The March 1974 rating decision 
had also referenced a finding of possible decreased sensation 
of the lower extremities in February 1974, but it should be 
noted that any such abnormality was not linked to lumbar 
spine disability; its etiology was unknown.  In any event, 
the Board finds that RO's decision, supported as it was by 
medical evidence then of record, represented a reasonable 
interpretation of the evidence then of record.

In support of his CUE claim, the appellant has made numerous 
arguments, i.e., that the evidence then of record showed in- 
service treatment for back pain and "probable arthritis"; 
that he experienced continuity of symptomatology following 
service; that the RO overlooked an obvious relationship 
between his post- service complaints of low back pain and in- 
service treatment for "probable arthritis"; and that his 
low back disorder resulted from the cervical myelogram in 
September 1972.  Notwithstanding these arguments, he has not 
alleged, and the record does not show, that the correct facts 
were not before the adjudicators in March 1974.  He indicates 
his disagreement with how those facts were weighed and with 
the outcome, but such disagreement does not establish a valid 
CUE claim.

The appellant also contends that, at the time of the March 
1974 rating decision, he had been receiving SSA disability 
benefits for his low back and arm problems.  It is his 
contention that the RO's failure to obtain and consider these 
records involves CUE that materially effected the outcome of 
the March 1974 decision.  Allegations of this nature are 
essentially allegations of a failure of the VA to fulfill the 
statutory duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  In Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) it was held that an allegation that VA breached its 
duty to assist cannot form a basis for a claim of CUE.  This 
is so because such a breach creates only an incomplete rather 
than an incorrect record, and an incomplete record which is 
factually correct in all other respect does not support a CUE 
claim.  Accordingly, this aspect of the appellant's argument 
also fails to present a valid CUE claim.

The Board's review has not disclosed the incorrect 
application of law or regulation.  The appellant has not 
clearly identified, and the Board does not find, undebatable 
error in the Marc 1974 rating decision.

III.  CUE - April 1988 TDIU decision

The appellant next contends that the effective date of his 
award of TDIU should apply retroactively based on his TDIU 
claim filed in October 1987.  In this respect, he argues that 
a TDIU claim had been pending ever since he perfected his 
appeal on this issue following an RO denial in April 1988.  
He denies having withdrawn this issue from consideration by 
the Board during his April 1989 appearance.  Alternatively, 
he argues that RO committed CUE in the April 1988 decision by 
failing to obtain his SSA records which would have 
demonstrated that he had been permanently disabled due to his 
cervical and/or back disability since 1972.

Review of the record indeed shows that the appellant had 
perfected his appeal on a TDIU claim initiated by his VA Form 
21-4138 filing dated in October 1987.  However, the record 
also shows that he withdrew this claim during his April 1989 
appearance before a Member of the Board in Washington, D.C.  
His testimony, which is memorialized in the Introduction 
section of a Board decision dated in June 1989, constituted a 
valid withdrawal of his substantive appeal pursuant to 
38 C.F.R. § 19.125(b)(1989).  See Tomlin v. Brown, 5 Vet.App. 
355 (1993) (an oral statement at a hearing, when later 
reduced to writing by means of a hearing transcript, 
satisfies the component of a written filing for appeal 
purposes).  Neither the appellant or his representative 
disputed the Board's assertion at this time, and he has 
presented no evidence supporting his current assertion.  
Accordingly, the Board finds that his current recollections, 
unsupported as they are by any evidence, are unpersuasive 
when viewed in the context of the record on appeal.  As such, 
the Board finds, by a preponderance of the evidence, that the 
RO's April 1988 rating decision became final.

At the time of the April 1988 rating decision, service 
connection was in effect only for cervical spine disability 
and malaria.  The combined rating was 40 percent, so that the 
appellant did not meet the schedular TDIU criteria at that 
time.  38 C.F.R. § 4.16(a)(1988).  Recent clinical findings 
had been significant for some limitation of motion of the 
cervical spine and the left arm, but not for any significant 
neurologic abnormality.  There was no evidence of disability 
due to malaria.  There was also no medical opinion that he 
was unemployable due to his cervical spine disability.  

Based upon the above- mentioned evidence, the Board finds 
that the RO's determination represented a reasonable 
application of the facts to the applicable legal criteria.  
There is nothing to suggest that the correct facts were not 
before the RO in April 1988, or that there was incorrect 
application of those facts to the law or regulations.  The 
appellant's current disagreement with how the RO weighed and 
evaluated the evidence of record at that time is insufficient 
assert a valid CUE claim.  Therefore, his claim must be 
denied as lacking legal merit.  Sabonis, 6 Vet. App. 426 
(1994).

The appellant also argues that the RO's failure to obtain his 
SSA records materially affected the outcome of the April 1988 
rating decision.  As noted above, an allegation that VA 
breached its duty to assist cannot form a basis for a claim 
of CUE.  Caffrey, 6 Vet. App. at 383-84.  In any event, his 
records from SSA at best show that he was temporarily 
unemployable for a short time period in the early 1970's.  
This evidence clearly shows that SSA determined the appellant 
to be capable of substantially gainful employment as of May 
1983.  Thus, it would not appear that his SSA records would 
have been beneficial him in the adjudication of his claim.

IV.  Earlier effective date for the grant of TDIU

In a rating decision dated in July 1997, the RO granted TDIU 
on the basis that the appellant's service connected 
disabilities, which then included disabilities of the 
cervical spine and the low back, with a combined 60 rating, 
were of such severity as to render him unemployable.  The RO 
used the appellant's January 29, 1997 formal application for 
TDIU as the effective date of award.  The appellant currently 
argues that he is entitled to an earlier effective date of 
award of TDIU.

The effective date of an award of TDIU shall be the earliest 
date as of which it is ascertainable that entitlement to such 
benefits had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2) (West 1991 & 
Supp. 1995); 38 C.F.R. § 3.400(o)(2) (1999); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The term 
"application," while not defined in the statute, is broadly 
construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions, such as VA medical records, private medical 
records or lay evidence, will be accepted as an informal 
claim.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (1999).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet.App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999).  Of importance in the present case, the Board must 
look at all communications since the appellant withdrew his 
claim for TDIU in April 1989 and the currently assigned 
effective date of award.

As decided earlier, the RO's April 1988 denial of the 
appellant's TDIU claim became final and binding following the 
appellant's withdrawal of the claim in April 1989.  38 C.F.R. 
§§ 3.104(a), 20.204(b) (1999).  The effective date for the 
award of TDIU that was used by the RO, January 29, 1997, was 
the date on which a formal TDIU claim was received.  However, 
review of the record establishes that, following the 
appellant's withdrawal of the TDIU claim in April 1989, he 
initially filed an informal claim for TDIU in February 1990.  
Thus, for purposes of this claim, the question arises as to 
whether it was factually ascertainable from the evidence of 
record that the appellant was unemployable due to service 
connected disabilities in the year before the his February 
1990 informal claim or at any time up to January 29, 1997.  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In evaluating the claim for an earlier effective date, the 
Board notes that, following its grant of service connection 
for degenerative joint disease of the low back in August 
1996, the RO's subsequently assigned a 40 percent rating for 
the low back disorder, effective April 28, 1989.  At this 
time, the cervical spine disability was rated as 30 percent 
disabling and malaria was rated as noncompensable.  With 
application of 38 C.F.R. § 4.25, the combined rating for 
these disabilities therefore met the threshold schedular 
requirement for TDIU set forth at 38 C.F.R. § 4.16(a)(2).  It 
follows that the appellant would have been entitled to TDIU 
had the evidence shown that, due to his cervical and lumbar 
disabilities, he was precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In a pertinent precedent decision, the VA General Counsel has 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).  
However, a TDIU claim is limited to the issue as to whether a 
claimant is capable of performing the physical and mental 
acts required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993).

Prior to January 29, 1997, the Board finds that the 
appellant's unemployability due to service connected 
disability was first factually ascertainable on October 3, 
1996.   At this time, VA orthopedic and neurological 
examination reports revealed that the appellant manifested 
considerable difficulty in ambulating with significant 
limitation of motion of the lumbar and cervical spines.  
Additionally, there were findings of give- way weakness of 
the feet with some clonus.  An addendum to the neurological 
examination report clarified that the abnormal gait, as well 
as back, hip and leg pain, were due to the service connected 
lumbar spine disability.  The addendum also clarified that 
some neurological deficits of the lower extremities were due 
to service connected cervical spine disability.  The Board 
finds that the nature and severity of the service connected 
disabilities as revealed on October 3, 1996, were such as 
render the appellant unable to engage in substantially 
gainful employment at this time.  Therefore, an earlier 
effective date of October 3, 1996 is granted.

However, based on the evidence of record prior to October 3, 
1996, the Board finds, by a preponderance of the evidence, 
that the appellant's cervical and lumbar spine disabilities 
did not preclude him from securing and maintaining a 
substantially gainful occupation commensurate with his 
education and employment background.  In this respect, a July 
1991 VA examination report revealed that motor strength and 
sensation in the upper and lower extremities was intact.  It 
cannot be factually ascertained from this evidence of record 
that the appellant was incapable of performing the light 
manual labor consistent with his education and work 
experience at this time.  Furthermore, there are no 
subsequent VA or private clinical records reflecting 
unemployability due to the cervical and lumbar spine 
disabilities prior to October 1996.  As noted above, SSA 
records showed that the appellant was determined capable of 
employment since May 1983.  Therefore, an effective date for 
TDIU prior to October 3, 1996 is not warranted.


ORDER

The appellant's claim that the RO committed CUE in its March 
1974 rating decision, wherein service connection for low back 
disability was denied, is denied as failing to allege a 
legally sufficient claim.

The appellant's claim that the RO committed CUE in its April 
1988 rating decision, wherein entitlement to TDIU was denied, 
is denied as failing to allege a legally sufficient claim.

Entitlement to an effective date of October 3, 1996 for the 
award of TDIU is granted.



			
            URSULA R. POWELL                               
CONSTANCE TOBIAS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals




 

